Citation Nr: 0613259	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-05 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic liver disorder 
to include hepatitis C and hepatitis A.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from November 1964 to June 
1968, and from August 1968 to October 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, CA.

During the course of the current appeal, the veteran has 
raised other issues which have not been perfected as part of 
the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that during his active duty, particularly 
while in Vietnam, he had exposure to the precursors of liver 
problems and to include hepatitis such as inoculations, the 
environment of foreign countries, mosquitoes in Vietnam and 
wounds.  He argues that he could not be tested for the liver 
problems until fairly recently and that he should not be 
penalized for the lack of records.

He has been seen for a variety of liver problems diagnosed as 
cirrhosis and hepatitis on various clinical evaluations.  He 
has a history of alcohol abuse.

There is no documented opinion as to the origins, etiology 
and duration of his cirrhosis and hepatitis.

The veteran is entitled to due process and to assistance in 
the development of evidence under revised regulations. 

Accordingly, the case is REMANDED for the following action:

1.   The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional data as to 
the initial presentation of any liver 
problems, he should be asked to submit 
such evidence.  

The RO should assist as required, to 
include obtaining records identified by 
the veteran; because of incarceration, the 
veteran has indicated that he does not 
have as easy an access to records as he 
might, and this should be given 
consideration.

2.  The case should then be given to a VA 
physician to include all evidence of 
record.  A written opinion should be 
issued as to the exact onset of all liver 
problems including hepatitis; and to what 
are the liver problems as likely as not 
due.  The examiner should cite the opinion 
to the evidence of record.

3.  The case should then be reviewed by 
the RO.  

If the decision remains unsatisfactory, 
the a SSOC should be issued, and the 
veteran and his representative should be 
given a reasonable opportunity to respond. 

The veteran need do nothing further until 
so notified.   

This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

